Citation Nr: 0425983	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse 


REPRESENTATION

Appellant represented by:	Thomas K. Harmon, Attorney-at-
law


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
November 1970, and died in August 1989.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied recognition of the appellant 
as a surviving spouse of the veteran for Department of 
Veterans Affairs (VA) benefit purposes.  The veteran's claim 
was remanded in May 2003.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in August 
1967.  

2.  In December 1975, a Maine court of competent jurisdiction 
issued a divorce decree, dissolving the marriage of the 
veteran and the appellant.  

3.  The veteran died in August 1989.  

4.  At the time of the veteran's death, the marriage between 
the appellant and the veteran had been dissolved by divorce 
decree and the two were not legally married at the time of 
the veteran's death.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
dependent spouse for VA death benefit purposes. 38 U.S.C.A. 
§§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 
3.205, 3.206 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A marriage certificate dated August 1967 shows that the 
veteran and appellant were married.  

A copy of a complaint for divorce was filed by the veteran 
dated August [redacted] 1975.  The complaint was filed in the 
District Court of Maine.  It reports that an action of 
divorce was previously filed in [redacted]County on August [redacted], 
1971.  

An affidavit was submitted from the owner of the [redacted]
Register showing that he published an order regarding the 
complaint of divorce for 3 weeks beginning September 11, 
1975.

A divorce judgment from the State of Maine shows that the 
veteran and L.S. were divorced on December [redacted], 1975, and that 
the veteran was to pay child support starting on December 12, 
1975.  

A marriage certificate from the State of Maine shows that the 
veteran and D.S. were married on December [redacted], 1976.  

The veteran's death certificate shows that he died in August 
1989.  S.S. was listed as his wife at the time of his death.  

In a January 1990 determination, VA awarded burial benefits 
in the amount of $150 to S.S.  

In a March 1990 rating decision, service connection was 
denied for the cause of the veteran's death.  

In November 1995, the appellant applied for the veteran's 
"survivor's benefits plan."  

The appellant applied for DIC benefits in June 1997.  

In December 1997, the appellant filed a memorandum in the 
Superior Court of [redacted] in support of a petition to 
revoke a final probate order dated November 1991.  It argued 
that the administrator S.S. perpetrated a fraud on the Court 
by concealing the identities of the appellant and her 
children.  In July 1998, a judge of the Superior Court 
ordered that the final judgment for probate be set aside.  

The appellant was afforded a video hearing in August 2001.  
She testified that she was married to the veteran in August 
1967 in [redacted], Washington.  She stated that she lived 
with the veteran from 1961 to 1967 before they married.  She 
indicated that they had two children together, and that the 
veteran legally adopted another child.  She testified that 
they separated because the veteran sexually molested the two 
girls.  She indicated that they lived in California and 
Hawaii, and then in 1971, they moved to [redacted], 
California.  She stated that she was there until 1978, and 
that she did not have any other residence during this time.  
She stated that the veteran continued to reside there until 
1973 when they separated.  She stated that she and the 
veteran had an agreement where they would stay married, but 
that he would not see the children.  She indicated that she 
was not aware of the veteran's having any contact with the 
State of Maine.  She looked at the divorce decree from 1975 
which identified her as living in [redacted] County, 
but indicated that she had never been to [redacted].  She 
wrote that she never received notice that there was a divorce 
petition filed against her.  She looked at an amended 
complaint for divorce, but indicated that she had never 
received notice of it, or of a divorce judgment.  

She further indicated that the veteran was providing benefits 
to the children, and that he children were receiving medical 
treatment by Champus.  She stated that she moved to [redacted] in 
1979, and that the veteran knew of this move, and visited her 
there.  She indicated that she never filed a divorce action 
against the veteran.  She indicated that she had received an 
award policy from VA because she was the designated 
beneficiary on the veteran's life insurance policy.  She 
stated that until the veteran died, she filed taxes with the 
veteran's social security number as a spouse but not living 
together.  She testified that the molestation took place 
around 1972 or 1973.  She alleged that someone was 
fraudulently getting VA benefits under the veteran's name.  
She stated that the state of California produced an order 
indicating that the appellant was the surviving spouse. 


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In a letter dated May 2003, the RO informed the 
appellant about the requirements of proving entitlement to 
death pension.  In the June 2003 supplemental statement of 
the case, the RO informed the appellant about the 
requirements of proving that she was a surviving spouse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  The May 2003 letter 
informed the appellant that the RO would try to help get such 
things as all records held by Federal agencies, to include 
service medical records, and medical records at VA hospitals.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The May 
2003 letter told the appellant to tell the RO about any 
additional information or evidence that she wanted the RO to 
get, and asked the appellant to send the evidence it needed 
as soon as possible.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Although the RO did not use those exact words in its 
letter, it did tell the appellant to submit evidence 
regarding her claim.  Her attorney submitted a letter dated 
July 2003 in which he wrote that he had recently spoken to 
the appellant, and she submitted a number of documents from 
the appellant regarding her relationship to the veteran.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

It is important to note that this claim was filed before the 
enactment of VCAA.  As a result, the notices required under 
VCAA were provided after the initial denial of the claim.  
However, the appellant was provided with an adequate 
opportunity to present her case after the notices were given.  
The VCAA notice letter was sent to the appellant in May 2003.  
Following the letter of May 2003, the development of the case 
was continued until May 2004, at which time the RO denied the 
claim based on the entire record and sent the appellant a 
supplemental statement of the case.   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

Subject to certain requirements, improved death pension 
benefits are payable to the veteran's surviving spouse 
because of the veteran's nonservice-connected death. 38 
U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3 (b)(4) 
(2002).

The term "surviving spouse" is defined in pertinent part as a 
person of the opposite sex who (1) was the lawful spouse of a 
veteran at the time of the veteran's death, and (2) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse), and (3) who has 
not remarried. 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 
3.50 (2003).

The term "spouse" means a person of the opposite sex who is a 
wife or husband. The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2003) and 38 C.F.R. § 3.50 (2003).

The term "marriage" means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued. 38 C.F.R. § 3.1(j) 
(2003).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse. 
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53(a) (2003).

A marriage certificate shows that the veteran and the 
appellant were married in August 1967.  In December 1975, a 
Maine court of competent jurisdiction in [redacted] County 
issued a divorce decree, dissolving the marriage of the 
veteran and the appellant.  The complaint for divorce 
reflects that the appellant's address was unknown to the 
veteran at the time of the divorce.  An owner of a local 
paper in Maine has sworn that he published an order regarding 
the veteran's complaint of divorce in September 1975.  

The veteran died in August 1989.  

The appellant asserts that the 1975 divorce is not valid 
because when she and the veteran separated in 1973, they had 
an agreement that they would stay married and he would not 
see the children.  Even assuming that the parties did have 
such an agreement, the fact remains that at the time of the 
veteran's death, there was a valid divorce decree on file 
between the veteran and the appellant.  Thus, the evidence 
does not show that the appellant was a "surviving spouse" 
at the time of the veteran's death.  

She also asserts that the 1975 divorce is not valid because a 
court in California found that S.S. (the wife of the veteran 
listed on his death certificate) had perpetrated a fraud by 
concealing the identities of the appellant at the time of the 
veteran's death.  However, the fact that the 1991 probate 
order was revoked is not relevant to the question at hand.  
The fact remains that at the time of the veteran's death, 
there was a valid divorce decree on file between the veteran 
and the appellant.  Thus, the evidence does not show that the 
appellant was a "surviving spouse" at the time of the 
veteran's death.  

VA regulations provide that the validity of a divorce decree 
will be questioned by VA only when such validity is put in 
issue by a party or a person whose interest in a claim for 
benefits would be affected thereby. 38 C.F.R. § 3.206(a) 
(2003).  It is not shown that the court in [redacted] County 
Maine lacked jurisdiction over the veteran and appellant or 
the subject matter of the marriage at the time of the divorce 
decree in December 1975. See 38 C.F.R. § 3.206(a) (2003).  
Also, there is no indication that a court of competent 
jurisdiction in the State of Maine has voided or otherwise 
modified the decree of divorce, nor has the appellant so 
contended.

Based on the evidence demonstrating that the veteran and the 
appellant were legally divorced in December 1975 in 
accordance with the law of the State of Maine, the Board 
finds that the appellant may not be recognized as the 
surviving spouse of the veteran for the purpose of receiving 
VA death benefits.  If she had wished to challenge the decree 
of divorce in question, she might have done so in a legal 
proceeding in a court of competent jurisdiction in the State 
of Maine; the Board simply is not the proper forum as it does 
not have the authority to correct, amend or ignore a divorce 
decree which (as here) is valid on its face.  Consequently, 
as there is no legal authority to permit the benefit sought 
by the appellant, the appeal must be denied. Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991).

Inasmuch as the appellant is not entitled to recognition as 
the veteran's surviving spouse for VA purposes, she has no 
legal basis to claim entitlement to improved death pension 
benefits.  The law clearly states that in order to be 
entitled to these benefits, the appellant must be the 
veteran's surviving spouse. 38 U.S.C.A. 
§ 1541(a); 38 C.F.R. § 3.3(b)(4) (2002).  The appellant is 
not shown to be the surviving spouse because at the time of 
the veteran's death, the marriage between the appellant and 
the veteran had been dissolved by divorce decree and the two 
were not legally married then. 

Based on the above analysis, the Board has determined that 
the criteria for recognition of the appellant as the 
veteran's spouse for VA benefit purposes have not been met.  
See Dedicatoria v. Brown, 8 Vet. App. 441, 445 (1995) (Court 
found "no reason to set aside" the factual conclusions made 
by the Board in that it had noted several falsities and 
inconsistencies in the appellant's evidence and assertions 
and gave no credence to her assertions that she had a valid 
marriage to the veteran in question).  The law in this case 
is dispositive; therefore, the appellant's claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA improved death pension benefit 
purposes is denied.




_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



